Citation Nr: 0514902	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  04-03 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel







INTRODUCTION

The veteran had active military service from December 1964 to 
December 1968.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which denied the veteran's claim 
seeking entitlement to service connection for diabetes 
mellitus associated with herbicide exposure.


FINDINGS OF FACT

1.  The veteran served aboard a destroyer that was in the 
water off the coast of Vietnam, but he did not leave the 
destroyer or set foot in Vietnam.

2.  The veteran's diabetes manifested many years after 
service, and there is no evidence of this disease or any 
symptoms thereof during service.  It was not shown within 1 
year from service separation.


CONCLUSION OF LAW

Diabetes was not otherwise incurred in or aggravated by 
service, nor may it be presumed to have been incurred in 
service. 38 U.S.C.A. §§ 1110, 1112, 1113, 1153, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.307, 3.309, 3.313 
(2004). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

On his February 2001 claim, the veteran asserted that his 
diabetes began in 1973.  

In April 2001, a request was made with the National Personnel 
Records Center (NPRC) to determine if the veteran disembarked 
in Vietnam.  The NPRC responded that the veteran did not 
disembark from the USS PICKING while it was stationed off of 
Vietnam. 

In the veteran's January 2003 notice of disagreement (NOD), 
he asserted that he was assigned to the USS PICKING (DD685) 
in April 1966.  He stated that the PICKING received orders to 
Vietnam in December 1966 and February 1968.  He described 
functions including shore bombardment, inderdiction of 
coastal shipping, harassment and illumination, artillery 
support of ground troops, and insertion of Marine Corps 
patrols and operations in conjunction with SWIFT boats and 
PBRs.  

He enclosed a Naval Unit commendation given to the Third 
Marine Regiment, Third Marine Division for service from April 
30 to May 16, 1968 for action on the Thach Han River, 
demonstrating operations in estuarial waters of Vietnam.  He 
asserted that during these operations, they would get their 
drinking water from estuarial waters containing the runoff 
from rivers and streams contaminated with Agent Orange.  He 
also argued that ships such as the PICKING would sometimes 
find themselves in the flight path while aircraft would 
release Agent Orange.  He asserted that the supposition that 
one had to come to port or disembark in order to be 
contaminated was a fallacy.


Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part. 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits. 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2004).  In an April 2001 letter, the RO informed the veteran 
what evidence he would have to submit to prevail on his claim 
of service connection for diabetes due to exposure to Agent 
Orange.  The letter specifically informed the veteran that he 
must submit evidence showing that he served in Vietnam, and 
if that if he was stationed aboard a ship, he must have 
disembarked in Vietnam.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 and 38 CFR § 3.159(b)(1) (2004).  In the April 2001 VCAA 
letter, the RO informed the veteran that the RO would get 
such things as evidence kept by the VA and any other federal 
government agency, and medical records from a VA facility, 
and that it would request private treatment records, if the 
veteran completed a release form.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) (2004).  The April 
2001 letter told the veteran to complete a separate form for 
each provider if he wanted the RO to request the records.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2004).  Even though the April 2001 letter did not 
specifically request that the veteran provide any evidence in 
his possession that pertained to his claim (as required by 
38 C.F.R. § 3.159 (b)), the veteran has not contended that he 
was prejudiced by such failure.  Mayfield v. Nicholson, No. 
02-1077 (Fed. Cir. April 14, 2005).  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
the information and evidence the appellant must provide, and 
requested any additional evidence the appellant has that 
pertains to the claim. 38 U.S.C.A. § 5103 and 38 CFR § 
3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet.App. 183 
(2002).   

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim. 


Analysis

The veteran claims entitlement to service connection diabetes 
mellitus as a residual of exposure to Agent Orange during 
service.  He asserts that he was exposed to Agent Orange 
during service aboard a destroyer, the USS PICKING, and that 
as a result of this exposure he developed type 2 diabetes 
mellitus.

Service connection may be granted for disability as a result 
of disease or injury incurred in or aggravated in service.  
38 U.S.C.A. § 1110 (West 2002).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, Type II diabetes (also known 
as diabetes mellitus or adult-onset diabetes) shall be 
service connected if the requirements of 38 U.S.C.A. § 1116, 
38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 
38 C.F.R. § 3.307(d) are also satisfied. 38 C.F.R. § 3.309(e) 
(2004).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service. 38 C.F.R. §§ 3.307(a)(6), 3.313 (2004).

The language of 38 C.F.R. § 3.307(a)(6)(iii) and § 3.313(a) 
are slightly different in their definition of "Service in 
Vietnam."  The former defines such service as "service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam," while the latter's definition of the 
term "includes service in the waters offshore, or service in 
other locations if the conditions of service involved duty or 
visitation in Vietnam." See 38 C.F.R. § 3.307(a)(6)(iii) 
(2004) (emphasis added); 38 C.F.R. § 3.313(a) (2004) 
(emphasis added).  Thus, the definition in §3.307(a)(6)(iii) 
is in the conjunctive, while the one in §3.313(a) is in the 
disjunctive.  The definition in §3.313(a) was promulgated in 
the context of the regulation now codified at 38 C.F.R. § 
3.313(b) (2004), relating to non-Hodgkin's lymphoma. See 55 
Fed. Reg. 43124 (October 26, 1990).

In VAOPGCPREC 27-97, the VA General Counsel held that service 
aboard a deep-water naval vessel in the waters off the shore 
of the Republic of Vietnam does not constitute service in the 
Republic of Vietnam without evidence showing actual 
visitation to the Republic of Vietnam.  The Board is bound by 
the regulations of the Department, instructions of the 
Secretary, and the precedent opinions of the General Counsel. 
38 U.S.C.A. § 7104(c) (West 2002).  See VAOPGCPREC 27-97; 62 
Fed. Reg. 63603 (1997).  

It is not the function of the Board to determine whether the 
different language in 38 C.F.R. § 3.307(a)(6)(iii) and 
§ 3.313(a) sheds any light on the meaning of "service in 
Vietnam" as applied to this case.  GC has opined on the 
meaning of both provisions, indicating that service in the 
waters offshore would not constitute service therein for 
purposes of either regulation, and implying that a veteran 
would have to physically set foot in Vietnam in order to fall 
within the definition of service in Vietnam.  The Board is 
bound by the precedent opinions of VA's GC as the chief legal 
officer of the Department.  See 38 U.S.C.A. § 7104(c) (West 
2002); 38 C.F.R. § 20.101(a) (2004).

In this case the veteran avers that he developed type 2 
diabetes mellitus as a result of exposure to Agent Orange in 
service.  Inasmuch as the medical records show a diagnosis of 
diabetes, the critical issue is whether the veteran was 
exposed to Agent Orange during his time aboard the USS 
PICKING when it was stationed off of Vietnam.  Based on the 
language of the statutes and regulations listed above, and 
the GC opinion interpreting this language, the Board finds 
that the veteran's service on board the PICKING off the coast 
of Vietnam does not constitute "service in Vietnam" as that 
term is defined in the statutes and regulations for the 
purposes of assigning the pertinent presumption.  

The veteran has not argued that he set foot in Vietnam or 
that the PICKING landed in a port in Vietnam.  His arguments 
have consistently been that the PICKING was close to land, 
within 100 meters of shore, and was in estuarial waters in 
Vietnam.  

The Board is bound by the laws and regulations on the subject 
of what constitutes "service in Vietnam."  The GC opinion 
cited above interpreted such service as requiring that the 
veteran would have to have set foot in Vietnam.  As the 
evidence does not show (and the veteran does not argue) that 
he set foot in Vietnam,  and the evidence does not show (and 
the veteran does not argue) that the PICKING actually was in 
an actual port in Vietnam, it must legally be concluded that 
the veteran did not have "service in Vietnam."  

In conclusion, the veteran is not entitled to the presumption 
that his diabetes was incurred in or aggravated by service 
due to exposure to Agent Orange because he did not serve in 
Vietnam as defined under current laws and regulations for the 
purposes of this presumption.  If, as the veteran has 
suggested, the laws and regulations should be changed, this 
can only be done by those with applicable legislative and 
administrative authority, and not by the Board.  See 38 
C.F.R. § 20.101(a) (2004) ("In its decisions, the Board is 
bound by applicable statutes, the regulations of the 
Department of Veterans Affairs and precedent opinions of the 
General Counsel of the Department of Veterans Affairs").

Even though it has been determined that the veteran's 
diabetes was not due to exposure to Agent Orange, the 
veteran's claim must still be reviewed to determine if 
service connection can otherwise be established, either by 
direct service connection or by other means.  See 38 C.F.R. § 
3.304(d) (2004) ("Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection"); Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).
 
In this case the veteran cannot otherwise establish service 
connection.  As there is no evidence of diabetes within one 
year of leaving service, service connection can not be 
granted for diabetes as a chronic disease manifested to a 
degree of 10 percent disabling within one year following the 
veteran's release from active duty. 38 U.S.C.A. §§ 1112(a)(1) 
(West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2004).  

Similarly, the veteran cannot establish service connection 
for his diabetes on a direct incurrence basis, as there is no 
evidence of diabetes in his service medical records, nor any 
claim that he contracted this disease during service, nor any 
evidence since discharge indicating that diabetes was 
incurred in service. 38 C.F.R. § 3.303 (2004).  The evidence 
does not show a medical diagnosis of diabetes until September 
2000, more than 31 years after service.  Even if it is 
accepted that the veteran's diabetes began in 1973 (as he 
asserted in his initial February 2001 claim and in subsequent 
medical records), this is still more than four years after 
the veteran left service in December 1968.  Moreover, there 
is no evidence to support his contention that he was exposed 
to the residue of Agent Orange in the water he came in 
contact with off the shore of Vietnam.  Accordingly, the 
veteran's claim must be denied on a direct basis.  

In claims for VA benefits, when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the VA shall give 
the benefit of the doubt to the claimant. 38 U.S.C. § 5107(b) 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
54 (1990) (when a claimant seeks VA benefits, and the 
evidence is in relative equipoise, the law dictates that he 
or she shall prevail).  In this instance, the preponderance 
of the evidence is against the veteran's claim for service 
connection for diabetes, either on a presumptive or direct 
incurrence basis.  The benefit-of-the-doubt doctrine 
therefore does not apply, and this claim must be denied. 



ORDER

Entitlement to service connection for diabetes mellitus, 
including as a result of exposure to an herbicide agent used 
in Vietnam, is denied.





	                     
______________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


